DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Note:
	Claim 1 would be allowable if it was amended to address certain and definite limitations identified below. The restriction requirement of claims 3–5, as set forth in the Office action mailed on 06/07/2022, remains in effect. The restriction requirement may be withdrawn if the method was amended to require all the limitations of the allowable claim. However, simply incorporating all the limitations of claim 1 into independent claim 3 will create many indefinite concerns. Applicant's Representative is invited to schedule an interview and propose amendments if the Applicant wishes to amend claim 3 to be allowable. 

Election/Restrictions
Applicant’s election without traverse of claims 1–2 in the reply filed on 07/08/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, this claim recites "thereof" in line 7. One of ordinary skill in the art is unable to ascertain which of the previous structures the Applicant intended to reference.
Claim 2 is rejected for the same reasons via its dependency on claim 1.
As to claim 1, this claim recites ", and is connected to a motor belt wheel of a motor through a belt wheel and a synchronous is belt." Given the many commas an overall construction of lines 13 – 17, one of ordinary skill in the art is unable to ascertain what structure this limitation is intended to modify.
Claim 2 is rejected for the same reasons via its dependency on claim 1.
As to claim 1, this claim recites "the upper chamber of the capillary of the piston contains the sealing liquid, and "a lower chamber of the capillary of the piston contains a printing matrix solution" in lines 21 – 23. This limitation is difficult for a few reasons. First. while antecedent basis for an upper chamber exists for the piston (see lines 9 – 10 of claim 1's "the piston is provided with an upper chamber for containing sealing liquid), the recitation of "the upper chamber of the capillary" in lines 21 – 22 lacks antecedent basis. Second, the recitation of "a lower chamber of the capillary of the piston contains a printing matrix solution" in lines 22 – 23 is also troublesome. For example, while Applicant' uses similar language the original specification (see [0009] reproduced below), Applicant's illustrated piston (see 18 in Figure 2 reproduced below) lacks a lower chamber as it only has one chamber—the upper chamber 19 which includes the sealing liquid. Please see reproduction below:

    PNG
    media_image1.png
    435
    326
    media_image1.png
    Greyscale


[0009] The centers of an inner circumference and an outer circumference of the cartridge 20 do not coincide with each other, the center of the outer circumference of the cartridge 20 coincides with an axis of the connecting shaft 9, the center of the inner circumference of the cartridge 20 coincides with an axis of the piston 18, and the upper chamber of the capillary of the piston 18 contains the sealing liquid 17, and a lower chamber of the capillary of the cartridge 20 contains a printing matrix solution 19. 
(reproduction of [0009] of the Applicant's original specification filed on 02/23/2021). Perhaps consider amending claim 1's lines 22– 23 to recite " a lower chamber of the cartridge contains a printing matrix solution " as this is more consistent with the Applicant's Figure 2. If this is satisfactory, please also consider amending at least [0009] of the specification to recite " and a lower chamber of 

Claim 2 is rejected for the same reasons via its dependency on claim 1.
	As to claim 2, this claim attempts to further define the scope of claim 1 using functional language or method steps which runs into many issues. Each of the issues are identified in the footnotes below. The Examiner hopes that this of writing is easier to digest. Claim 2 has the following issues:
2. (Original) The direct ink writing device for a bias-controllable continuous fiber reinforced composite material according to claim 1, wherein before printing a structure made of the reinforced composite material, the continuous fiber sequentially passes through the tensioning wheel1, the piston, the cartridge, the nozzle and holes in the perforated printing base plate and is fixed, both the cartridge and the solution storage contain the printing matrix solution2, and the piston contains the sealing liquid in the upper chamber; when printing begins3, each filament4 of the composite material is printed in four steps of rotation, extrusion, revolution,5 curing; in the step of the rotation, a rotation angle of the motor is controlled so as to control a bias position of the continuous fiber in the composite material; in the step of the extrusion, the continuous fiber and the printing matrix solution are extruded simultaneously and vertically downwards, and an external stimulus is applied only to parts of the extruded composite material other than a top end and a bottom end of the extruded composite material to make the parts6 cured;7 in the step of revolution, movement of the cartridge is adjusted such that the composite material revolves around a center which is the bottom end of the composite material8, until the composite material9 moves to a proper10 position; and in the step of curing, the composite material11 is fully cured; after the above steps are performed, a next filament of the composite material12 is to be printed, and the above steps are to be repeated until the structure is obtained. 
(reproduction of Applicant's claim 2).

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:   claim 1 would be allowable because the prior art fails to provide any teachings, suggestions, motivations,  or any other rationales  to arrive at: 
1) the piston is fixedly connected to a connecting shaft, the connecting shaft is connected to an external vertical moving device through a rotary bearing, and is 15connected to a motor belt wheel of a motor through a belt wheel and a synchronous belt, and the motor is fixed to the external vertical moving device through a motor seat; and 
2) centers of an inner circumference and an outer circumference of the cartridge do not coincide with each other, the center of the outer circumference of the cartridge coincides with an axis of the connecting shaft, the center of the inner circumference of the cartridge coincides with an axis of the piston, and the upper chamber of the capillary of the piston contains the sealing liquid, and a lower chamber of the cartridge contains a printing matrix solution.
The following prior art was considered but fails to arrive at the novel feature above:
US 10105910;
US 10232550;
US 11338528;
US 20120090788;
US 20120279441;
US 20140061974;
US 20160067928;
US 20160136887;
US 20160288395;
US 20160303802;
US 20170120513;
US 20170136690;
US 20170151728;
US 20170210074;
US 20180141274;
US 20190202120;
US 20190366639;
US 20200047402;
US 20200086574;
US 20200114578;
US 20200130276;
US 20200298484;
US 5121329;
US 5134569;
US 5936861; and
US 6129872.
Therefore, claim 1 possesses allowable subject matter. 
Claim 2 would be allowable for the same reasons via its dependency on claim 1. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANLEY L CUMMINS IV/Examiner, Art Unit 1743                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim 1 recites " a bore is formed in a top of the piston for leading out the continuous fiber, and the continuous fiber led out through the bore is connected to a tensioning wheel" in line 11–12 which associates the tensioning wheel with the material or article worked upon. That is to say that claim 1 does not actually require a tensioning wheel but just a bore which is capable of leading the continuous fiber out through the bore and to a tension wheel.  Claim 2's recitation of "the tensioning wheel" in this instance is troublesome because it's unclear whether claim 2 now structurally requires a tension wheel or if this just further modifies the intended use of the bore in claim 1. 
        
         The recitation of " both the cartridge and the solution storage contain the printing matrix solution" is troublesome because the recitation of "the solution storage" has an antecedent basis in an intended use set out in claim 1's line 9. In many ways, this limitation is indefinite for the same reasons set out in footnote 1.  Claim 2's recitation of "the solution storage " in this instance is troublesome because it's unclear whether claim 2 now structurally requires a solution storage. 
        
        3 Please consider amending to recite "wherein after printing begins."
        
        4 The recitation of "each filament" here likes antecedent basis because the composite material recited in claim 1 doesn't make reference to any filaments.
        
        5 Please consider inserting--and--at this location.
        
        6 The recitation of "the parts" lacks antecedent basis.
        
        7The recitation of " an external stimulus is applied only to parts of the extruded composite material other than a top end and a bottom end of the extruded composite material to make the parts cured" attempts to structurally narrow the scope of claim 1's apparatus by reciting an intended use. This limitation is indefinite because one of ordinary skill in the art is unable to ascertain whether the direct ink writing device now requires some type of external stimulus or if this is just an intended use.
        
        8 At this point in the claim, antecedent basis exists for the composite material prior to extrusion and after extrusion. Therefore, the recitation of "the bottom end of the composite material" is indefinite because it is unclear whether the Applicant intended to reference the composite material prior to or after the composite material is extruded. For example, while antecedent basis exists for "a bottom end of the extruded composite material" in claim 2's line 13, no antecedent basis exists for a bottom end of the composite material before it is extruded.
        
        9 One of ordinary skill in the art is unable to ascertain whether the Applicant intends to reference the composite material prior to extrusion or after extrusion. 
        
        10 The term "proper" is a relative term which is not defined by the claims or the Applicant's specification. 
        
        11 One of ordinary skill in the art is unable to ascertain whether the Applicant intends to reference the composite material prior to extrusion or after extrusion.
        
        12 One of ordinary skill in the art is unable to ascertain whether the Applicant intends to reference the composite material prior to extrusion or after extrusion.